Citation Nr: 0941251	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  99-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	K. L. Ambler, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from October 1966 to 
September 1969.  He died in September 1997, and the appellant 
is his surviving spouse (since remarried).  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The case was previously 
remanded for an independent medical opinion, for VCAA 
compliance, and to have evidence the appellant submitted 
directly to the Board first considered by the RO at her 
request.  In October 2007, the Board denied the claims on 
appeal.  The appellant appealed, and pursuant to joint 
motion, the clerk of the US Court of Appeals for Veterans 
Claims (Court) vacated that decision and remanded the case 
for additional evidentiary development.  Accordingly, to 
comply with the joint motion, the case is again remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


REMAND

Administratively, the Board notes that subsequent to granting 
of the joint motion, the appellant through counsel submitted 
a medical statement in support of her claim from a private 
physician dated in July 2009.  Initial RO consideration was 
waived, but the appeal must be returned to the RO pursuant to 
the joint motion in any event.  

First, the joint motion found that the independent medical 
opinion obtained by the Board was inadequate because although 
the examining physician (Dr. V) wrote an opinion which was 
clearly against the claim, the joint motion nonetheless 
concluded that the opinion "did not state with any degree of 
medical probability" whether the Veteran's service-connected 
post-traumatic stress disorder (PTSD) caused or significantly 
contributed to cause the Veteran's death by arteriosclerotic 
heart disease.  

Second, the joint motion concluded that Dr. V's independent 
medical opinion was also inadequate because it only addressed 
in general terms the purported cause-and-effect relationship 
between psychiatric stress and heart disease but failed to 
adequately address the particular Veteran at issue in this 
appeal and this particular Veteran's medical history as 
included in the claims folder.  Accordingly, the claim will 
be returned to Dr. V on remand for a supplemental medical 
opinion in an attempt to remedy these grave errors.

Additionally, the joint motion noted that in its March 2004 
request for an independent medical opinion, the Board made 
reference to an October 1998 rating decision, which in turn 
referenced an August 1996 VA medical opinion, although the 
actual August 1996 VA opinion was not then and is not now on 
file.  Although this 1996 VA opinion was not relied upon by 
the Board in its October 2007 merits decision, it was 
nonetheless found that VA's failure to obtain a copy of this 
1996 medical opinion also constitute a failure in the duty to 
assist the appellant, although this opinion clearly was 
against the merits of her claim.  On remand, the RO must make 
an effort to obtain a documentary copy of this record and 
include it in the claims folder or, alternatively, to 
document all efforts made to obtain this record without 
success.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  Initially, RO personnel should 
attempt to locate the medical opinion 
discussed in the October 1998 RO rating 
decision at paragraph three of the 
reasons and bases in that decision.  This 
page has been tabbed in the claims 
folder.  It is referenced as an opinion 
dated August 21, 1996, from Dr. JB, VA 
Medical Center, but the actual medical 
center is not identified.  In all 
likelihood it would be wherever the 
Veteran was being treated at the time or 
at the VA medical center local to the 
St. Louis Regional Office.  A copy of 
this medical opinion must be obtained and 
included in the claims folder.  If a copy 
cannot be located, then RO personnel must 
clearly document the efforts made to 
obtain the copy and this documentation 
must be included in the claims folder.  

2.  After completing the above 
development, the claims folder, including 
the 1996 opinion from Dr. JB, and the 
most recently added July 2009 medical 
statement of Dr. RAS, must be referred 
back to the physician who submitted an 
independent medical opinion as requested 
by the Board in August 2004.  This 
physician is Dr. DLV, of the Internal 
Medicine Department at the University of 
Kansas School of Medicine-Wichita Medical 
Practice Association.  Dr. V must be 
requested to provide a supplemental 
opinion which addresses the problems 
raises in the January 2009 joint motion.  
As noted above, the joint motion, 
endorsed by the appellant's private 
counsel and VA General Counsel, found 
that Dr. V's August 2004 independent 
medical opinion 'failed to state with any 
degree of medical probability' whether 
the Veteran's service-connected PTSD 
caused or substantially contributed to 
his death by arteriosclerotic heart 
disease.  

It is certainly clear to the Board that 
this opinion was negative to the 
appellant's claim.  And, the standard of 
proof in this case is whether the 
evidence for and against the appellant's 
claim is in relative equipoise or in her 
favor in which case the claim is allowed.  
If a preponderance of the evidence is 
against the claim, then the claim is 
denied.  There is no requirement that 
Dr. V provide an opinion to a medical 
certainty.  Ordinarily, the Board 
requests a doctor to provide an opinion 
as to whether it is more, less, or 
equally likely that the Veteran's 
service-connected PTSD caused or 
substantially contributed to his death by 
arteriosclerotic heart disease.  Dr. V 
must be requested to review the evidence 
on file and his August 2004 medical 
opinion and to provide a supplemental 
statement which includes a medical 
opinion with some degree of medical 
probability, and which also discusses the 
cause-and-effect relationship, if any, 
between PTSD and heart disease not only 
generically, but specifically in regards 
to the Veteran at issue in this case, to 
include a discussion or reference to the 
clinical records for the Veteran 
contained in the claims folder.  

In this regard, Dr. V is reminded that, 
subsequent to the Veteran's death, 
service connection for PTSD with a 
30 percent evaluation was granted, and a 
30 percent evaluation is described at 
38 C.F.R. § 4.130 (2008).  The doctor 
should also again review the original 
June 2002 request for independent medical 
opinion to ensure that his existing 
August 2004 opinion and supplemental 
opinion adequately address all questions 
and issues presented.  Again, a complete 
explanation of all reasons and bases for 
any opinion provided is essential.

3.  After completing the above 
development, the RO should initially 
review Dr. V's supplemental opinion for 
adequacy with respect to the issues 
raised in the joint motion and this 
remand.  If necessary, it must be 
returned to Dr. V for any corrective 
action necessary.  Thereafter, the RO 
should again address the issues on 
appeal.  If any decision is not to the 
appellant and representative's 
ratification, they must be provided with 
Supplemental Statement of the Case which 
includes a discussion of the issues 
raised in the joint motion and the 
development requested in this remand.  
They must be provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The appellant 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



